ORDER
Upon consideration of the petition filed on the 30th day of July 2004 by Plaintiff in this matter for discretionary review the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
On 30 July 2004, this Court retained the Division of Motor Vehicles’ notice of appeal based on substantial constitutional questions. That same date the Court denied both the Division of Motor Vehicles’ petition for discretionary review and defendant’s petition for discretionary review. Upon consideration of the briefs filed with the Court, and after hearing oral arguments, this Court has determined that it should allow the Division’s petition for discretionary review as to issues VI, VII, VIII, IX, and X as set forth on pages nine and ten of the Division’s petition for discretionary review heretofore filed with this Court. In responding to the Division’s issue number IX, defendant will be permitted to argue his position as to whether the limited driving privilege issued by the trial court to defendant was proper under the applicable statutes.
Accordingly, it is ordered that the Division of Motor Vehicles and defendant shall file with this Court briefs as to these issues. The Division of Motor Vehicles shall have forty-five days from the date of this order to file its brief, and defendant shall have forty-five days thereafter to file his responsive brief. Pursuant to North Carolina Rule of Appellate Procedure 30(f), no further oral argument will be held in this case unless required by further order of the Court.
By order of the Court in conference, this the 16th day of December 2004.
Justices MARTIN and WAINWRIGHT are recused.
Newbv. J.
For the Court